           Case 1:19-cv-00830-WFK Document 36 Filed 02/17/19 Page 1 of 1 PageID #: 2211




                                                                          February 17, 2019
          VIA ECF
          Honorable William F. Kuntz, II
          United States District Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, NY 11201

                             Re:   Emergency Motion to Seal Exhibits Nunc Pro Tunc
                                   Almerdaei, et al. v. Trump, et al., No. 19-CV-830 (Kuntz, J.)

          Dear Judge Kuntz:

                Plaintiffs respectfully request this Court seal nunc pro tunc exhibits in support of Plaintiffs’
          Motion for Preliminary Injunction, ECF Nos. 27-30, filed by the Clerk on February 12, 2019.

                  On February 12, 2019, pursuant to Local Civil Rule 5.2, Plaintiffs filed a hard copy in
          person at the Clerk’s office Plaintiffs’ Emergency Motion for Temporary Restraining Order (the
          “Motion”) and supporting exhibits “A” to “RRR.” Due to miscommunication, which has now been
          cleared with management in the Clerk’s office, there were issues with the Clerk’s office accepting
          Plaintiffs’ Motion and supporting exhibits. Plaintiffs’ counsel were then called to appear for the
          Motion before Judge Hall, and by the time the hearing concluded, the Clerk’s office closed. As
          such, Plaintiffs sealing cover sheet was not received by the Clerk and the exhibits were filed on
          the docket of this case unsealed.

                  Plaintiffs respectfully request that supporting exhibits to Plaintiffs’ Motion be sealed nunc
          pro tunc to the date they were filed, February 12, 2019. Pursuant to Federal Rule of Civil Procedure
          5.2(d), the court may order that a filing be made under seal without redaction. Here, the exhibits
          to Plaintiffs’ Motion contain personal information and concerns minors such as medical records
          and full names and residential addresses of minors. It is imperative and urgent that the exhibits be
          sealed for the privacy and protection of those parties.

                    Plaintiffs thank the Court for its time and consideration in this matter.

                                                           Respectfully submitted,


                                                           /s/ Julie Goldberg
                                                           Julie A. Goldberg, Esq.

             cc via ECF: AUSA Franklin Amanat and OIL Trial Attorney Archith Ramkumar

NEW YORK                                                                                                   LOS ANGELES
5586 Broadway, Third Floor                                                                              14370 Ventura Blvd.
Bronx, NY 10463                                                                                    Sherman Oaks, CA 91423
Tel. 718.432.1022                                                                                         Tel. 818.999.1599
Fax. 718.432.1044                                                                                         Fax. 818.343.3933
